THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”), dated August 7, 2008, but effective as of June 30, 2008, is among Resource America, Inc., a Delaware corporation (“Borrower”), TD BANK, N.A. (successor by merger to Commerce Bank, N.A.), a national banking association, in its capacity as agent (“Agent”), TD BANK, N.A. (successor by merger to Commerce Bank, N.A.), a national banking association, in its capacity as issuing bank (“Issuing Bank”) and each of the financial institutions which are now or hereafter identified as Lenders on Schedule A (as such Schedule may be amended, modified or replaced from time to time) attached to the Loan Agreement (as defined below), (each suchfinancial institution, individually each being a “Lender” and collectively all being “Lenders”). BACKGROUND A.Pursuant to the terms of a certain Loan and Security Agreement dated May 24, 2007 among Borrower, Agent and Lenders (as the same has been or may be supplemented, restated, superseded, amended or replaced from time to time, the “Loan Agreement”), Lenders made available to Borrower, inter alia, a revolving line of credit not to exceed Seventy Five Million Dollars ($75,000,000) (the “Loans”).All capitalized terms used herein without further definition shall have the respective meaning set forth in the Loan Agreement and all other Loan Documents. B.The Loans are secured by, inter alia, continuing perfected security interests in the Collateral. C.An Event of Default exists under the Loan Agreement, and Borrower has requested Lenders’ waiver of such Event of Default.Lenders have agreed to waive such Event of Default in accordance with and subject to the satisfaction of the conditions hereof. D.Borrower has requested that Agent and Lenders also modify, in certain respects, the terms of the Loan Agreement and Agent and Lenders have agreed to such modifications in accordance with and subject to the satisfaction of the conditions hereof. NOW, THEREFORE, with the foregoing Background incorporated by reference and intending to be legally bound hereby, the parties agree as follows: 1.Waiver of Existing Default.Borrower acknowledges that Borrower failed to maintain the minimum Consolidated Net Worth required under Section 6.8(a) of the Loan Agreement for the fiscal quarter ending June 30, 2008 (the “Existing Default”) and that such failure constitutes an Event of Default under the Loan Agreement.Upon satisfaction of each of the Effectiveness Conditions set forth in Section 8 of this Amendment, Lenders shall be deemed to have waived the Existing Default as of the date of this Amendment.Lenders’ waiver of the Existing Default shall in no way be construed as an agreement to waive any Default or Event of Default that may have occurred prior to the date hereof other than the Existing Default nor to waive any Default or Event of Default arising after the date hereof, and Agent and Lenders reserve all rights and remedies under the Loan Agreement and the Loan Documents as to any Default or Event of Default other than the Existing Default.The granting of the waiver of the Existing Default under this Amendment shall not be construed as a course of conduct or dealing on the part of Agent and Lenders. 2.Amendments to Loan Agreement. a.Section 1 of the Loan Agreement shall be amended by deleting the definition of Maximum Revolving Credit Amount and replacing it as follows: Maximum Revolving Credit Amount – Subject to Section 2.9(b), the aggregate sum of each Lender’s Revolving Credit Pro Rata Share, which in no event shall exceed in the aggregate: (a) from August 7, 2008 through September 29, 2008, Sixty Million Dollars ($60,000,000); (b) from September 30, 2008 through December 30, 2008, Fifty-Five Million Dollars ($55,000,000); (c) from December 31, 2008 through March 30, 2009, Forty-Five Million Dollars ($45,000,000); and (d) After March 30, 2009, Thirty Million Dollars ($30,000,000); provided that notwithstanding any other provision of this Agreement, after March 30, 2009, the Revolving Credit Pro Rata Share of U.S. Bank, National Association shall be reduced to Zero Dollars ($0) and U.S.
